                                   1

                                   2

                                   3

                                   4                                    UNITED STATES DISTRICT COURT

                                   5                                   NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     LUMASENSE TECHNOLOGIES, INC.,                        Case No. 20-cv-07905-WHO
                                                          Plaintiff,
                                   8
                                                                                              ORDER GRANTING IN PART AND
                                                   v.                                         DENYING IN PART MOTION TO
                                   9
                                                                                              STRIKE
                                  10     ADVANCED ENGINEERING SERVICES,
                                         LLC,                                                 Re: Dkt. No. 48
                                  11                      Defendant.
                                  12
Northern District of California
 United States District Court




                                  13            The purpose of an answer in federal court is to clarify for the parties what is at issue in the

                                  14   case. Lawyers are usually able to address ambiguities or insufficiencies in an answer without

                                  15   litigating motions to strike, which are rarely cost-effective unless directed at an important legal

                                  16   issue.

                                  17            Before me is plaintiff LumaSense Technologies, Inc. (“LumaSense”) motion to strike four

                                  18   of Defendant Advanced Engineering Services, LLC’s (“AES”) responses in its answer to

                                  19   LumaSense’s complaint, for insufficient denial of allegations, and six of AES’s affirmative

                                  20   defenses on the grounds that the affirmative defenses are either not affirmative defenses or

                                  21   insufficiently pleaded under Twombly and Iqbal. I find that two of AES’s denials of knowledge or

                                  22   information are insufficiently pleaded and one of AES’s denials of knowledge or information is

                                  23   immaterial and impertinent to resolving the matter as it stands. The other response is a sufficient

                                  24   denial of allegations. Three of the disputed affirmative defenses are not proper affirmative

                                  25   defenses because they attack the sufficiency of the plaintiff’s prima facie case. Finally, the three

                                  26   remaining disputed affirmative defenses fail to meet the applicable Twombly/Iqbal pleading

                                  27   requirement because they are mere conclusory statements with no indication of factual support. I

                                  28   encourage the lawyers to use common sense in the future to avoid disputes like this one.
                                   1                                            BACKGROUND

                                   2          LumaSense operates its business of providing temperature and gas sensing solutions in

                                   3   Santa Clara County, California. Complaint ¶ 1 [Dkt. No. 1] (“Compl.”). On or around late 2013,

                                   4   Akhil Seth, the president of AES, proposed a joint business venture to LumaSense. Id. ¶ 16.

                                   5   Shortly after, LumaSense and AES entered the Value Added Reseller Agreement (“VAR

                                   6   Agreement”). Id. ¶ 17. The VAR Agreement granted AES a license to access and use

                                   7   LumaSense’s sensor products for resale. Id. ¶ 17.

                                   8          After the joint venture failed to materialize, AES filed suit in state court against

                                   9   LumaSense for several claims, including breach of contract and misappropriation of trade secrets.

                                  10   Id. ¶¶ 20–22. AES alleged that LumaSense impermissibly used confidential trade secret

                                  11   information obtained under the VAR Agreement and disclosed exhibits identifying the trade

                                  12   secrets at issue. Id. ¶¶ 22, 24. The content of AES’s exhibits, however, prompted LumaSense to
Northern District of California
 United States District Court




                                  13   file suit against AES for four claims: (1) copyright infringement; (2) trademark infringement; (3)

                                  14   false designation of origin, false description and representation; and (4) unfair competition. Id.

                                  15   ¶ 25. LumaSense alleges that AES improperly used LumaSense’s trademarks as its own and

                                  16   removed LumaSense’s trademark identifiers and registered symbols. Id. ¶ 26.

                                  17          The original suit between AES and LumaSense was removed to federal court and

                                  18   consolidated with this case on May 14, 2021. Order Granting Joint Administrative Motion to

                                  19   Consolidate [Dkt. No. 45]; see Advanced Engineering Services, LLC v. LumaSense Technologies,

                                  20   Inc., Case No. 21-CV-03279-WHO (“Related Action”). On February 8, 2021, AES filed a motion

                                  21   to strike LumaSense’s complaint under California’s Anti-SLAPP rule and to dismiss the action

                                  22   under Federal Rule of Civil Procedure (“FRCP”) 12(b)(6). Defendant’s Motion to Dismiss and

                                  23   Motion to Strike [Dkt. No. 23]. On March 30, 2021, I denied both of AES’s motions. Order

                                  24   Denying Motion to Strike and Motion to Dismiss [Dkt. No. 35]. On April 13, 2021, AES filed an

                                  25   answer to LumaSense’s complaint that included ten affirmative defenses (“Affirmative

                                  26   Defenses”). Answer [Dkt. No. 39].

                                  27          LumaSense now moves to strike four of AES’s answers and six of AES’s affirmative

                                  28   defenses without leave to amend. Motion to Strike Answer (“Mot.”) [Dkt. No. 48]. In the
                                                                                         2
                                   1   alternative, if leave to amend is granted, LumaSense requests that I order AES to file its amended

                                   2   answer in no more than ten calendar days after the order on this motion is issued. Id. at 9.

                                   3                                          LEGAL STANDARD

                                   4          Federal Rule of Civil Procedure 8(b) requires that “[i]n responding to a pleading, a party

                                   5   must: (A) state in short and plain terms its defenses to each claim asserted against it; and (B)

                                   6   admit or deny the allegations asserted against it by an opposing party.” Fed. R. Civ. P. 8(b)(1).

                                   7   Rule 8(b)(6) states that: “An allegation – other than one relating to the amount of damages – is

                                   8   admitted if a responsive pleading is required and the allegation is not denied.” Fed. R. Civ. P.

                                   9   8(b)(6).

                                  10          Federal Rule of Civil Procedure 12(f) allows the Court to strike from a pleading an

                                  11   insufficient defense or any redundant, immaterial, impertinent, or scandalous matter. Fed. R. Civ.

                                  12   P. 12(f). “The function of a 12(f) motion to strike is to avoid the expenditure of time and money
Northern District of California
 United States District Court




                                  13   that must arise from litigating spurious issues by dispensing with those issues prior to trial.”

                                  14   Whittlestone, Inc. v. Handi-Craft Co., 618 F.3d 970, 973 (9th Cir. 2010) (citation and alteration

                                  15   omitted). Motions to strike, however, “are generally disfavored by courts because the motions

                                  16   may be used as delaying tactics and because of the strong policy favoring resolution on the

                                  17   merits.” Barnes v. AT & T Pension Ben. Plan-Nonbargained Program, 718 F. Supp. 2d 1167,

                                  18   1170 (N.D. Cal. 2010) (citation omitted). Such motions should only be granted if “the matter has

                                  19   no logical connection to the controversy at issue and may prejudice one or more of the parties to

                                  20   the suit.” New York City Employees’ Ret. Sys. v. Berry, 667 F. Supp. 2d 1121, 1128 (N.D. Cal.

                                  21   2009). “Ultimately, whether to grant a motion to strike lies within the sound discretion of the

                                  22   district court.” Cruz v. Bank of New York Mellon, No. 12-CV-00846-LHK, 2012 WL 2838957, at

                                  23   *2 (N.D. Cal. July 10, 2012) (citing Whittlestone, 618 F.3d at 973).

                                  24                                              DISCUSSION

                                  25   I.     SUFFICIENCY OF ANSWERS TO THE COMPLAINT
                                  26          A.      Failure to Deny Under Rule 8(b)
                                  27          LumaSense argues that Paragraph 19 of AES’s answer adequately responds to allegations

                                  28   in LumaSense’s original complaint. Mot. at 4. Paragraph 19 of LumaSense’s Complaint alleges:
                                                                                          3
                                                      “Importantly, LumaSense and AES did not enter into the VAR
                                   1                  Agreement to develop a new sensor in LumaSense’s product lines.
                                                      Rather, AES was a value-added reseller—performing only the
                                   2                  integration step for specific customers. LumaSense retained its
                                                      exclusive ownership in the intellectual property rights, including the
                                   3                  copyright, patent, trademark, and trade secret rights in its Original
                                                      Hardware.”
                                   4
                                       Compl. ¶ 19.
                                   5
                                              In Paragraph 19 of its Answer, AES responds:
                                   6
                                                      “Answering paragraph 19 of the Complaint, said paragraph contains
                                   7                  conclusions of law and argument which do not require an answer. To
                                                      the extent that said paragraph may be deemed to require an answer
                                   8                  and the allegations of paragraph 19 seek to paraphrase or characterize
                                                      the contents of the VAR Agreement, the document speaks for itself
                                   9                  and AES denies the allegations to the extent that they are inconsistent
                                                      with that document.”
                                  10
                                       Answer ¶ 19.
                                  11
                                                      1.      “Contains conclusions of law”
                                  12
Northern District of California




                                              LumaSense contends that AES refuses to answer the allegation from LumaSense’s
 United States District Court




                                  13
                                       Complaint and that refusing to do so on grounds that the allegations are “conclusions of law” is
                                  14
                                       inexcusable. Mot. 4–5. As explained above in the legal standard section, a party’s failure to
                                  15
                                       respond to an allegation that requires a responsive pleading results in a default admission of the
                                  16
                                       allegation. Fed. R. Civ. P. Rule 8(b)(6). To be sure, refusing to answer an allegation merely on
                                  17
                                       the basis that it contains a legal conclusion may be an insufficient reason for evading the
                                  18
                                       requirements of Rule 8(b). Guifu Li v. A Perfect Franchise, Inc., No. 10-CV-01189-LHK, 2011
                                  19
                                       WL 2971046, at *3 (N.D. Cal. July 21, 2011). But “[w]here defendants deny factual allegations in
                                  20
                                       addition to identifying legal conclusions, Ninth Circuit district courts generally decline to strike
                                  21
                                       defendants’ answers.” Id.
                                  22
                                              For example, when parties dispute the underlying facts of the allegations in the complaint,
                                  23
                                       the answer may properly deny the paragraph to the extent that the legal conclusion relies on the
                                  24
                                       factual allegation. See, e.g., Barnes, 718 F. Supp. 2d at 1175 (denying plaintiff’s motion to deem
                                  25
                                       allegations admitted where defendant failed to answer the legal conclusions but defendant plainly
                                  26
                                       denied the underlying factual allegations of the legal conclusions); San Francisco Herring Ass’n
                                  27
                                       v. Pac. Gas & Elec. Co., No. 14-CV-04393-WHO, 2015 WL 8482187, at *3 (N.D. Cal. Dec. 10,
                                  28
                                                                                          4
                                   1   2015) (finding that defendant’s denial of allegations “to the extent any of these allegations are

                                   2   incomplete and/or inconsistent with the sources from which they originate” was an adequate

                                   3   response to plaintiff’s legal conclusions). Generally, such a conditional denial satisfies the

                                   4   standard under Rule 8(b).

                                   5          AES’s answer is sufficient, notwithstanding its response that Paragraph 19 of the

                                   6   Complaint “calls for a legal conclusion,” because AES denies the factual allegations on which

                                   7   LumaSense’s legal conclusions rest. LumaSense argues that AES failed to respond to its

                                   8   allegation because AES failed to provide fair notice of AES’s intentions in entering the VAR

                                   9   Agreement or of AES’s perception of LumaSense’s ownership rights of the disputed intellectual

                                  10   property. Mot. at 5. But AES contends that its response is proper in part because the phrase

                                  11   “contains conclusions of law” was only directed at the legal dispute over the scope and nature of

                                  12   the VAR agreement. Opposition to Motion to Strike 6 [Dkt. No. 51] (“Oppo.”). Further, when
Northern District of California
 United States District Court




                                  13   read in its entirety, although AES’s Answer admits that it entered the VAR Agreement with

                                  14   LumaSense, it denies the remaining factual allegations to the extent that they are inconsistent with

                                  15   the VAR agreement. See Answer ¶ 19. To read AES’s response as a nonanswer would therefore

                                  16   mischaracterize AES’s response because AES explicitly denies the factual allegations on which

                                  17   LumaSense’s legal conclusions rest. LumaSense can easily clarify any ambiguity in discovery.

                                  18                  2.      “Document speaks for itself”
                                  19          LumaSense argues that AES’s answer that the “document speaks for itself” does not meet

                                  20   the good faith requirement under Federal Rule of Civil Procedure 8(b). Mot. 4–5. An answer that

                                  21   states that “the document speaks for itself” is sufficient under Rule 8(b) if the answer also

                                  22   expressly includes an admission or denial of the allegation. Barnes, 718 F. Supp. 2d at 1175. This

                                  23   issue has already been settled by courts in this district. The court in Barnes found the defendant’s

                                  24   statement that the “document speaks for itself” accompanied by admission or denial of the factual

                                  25   allegations met the pleading requirements under Rule 8(b)(1). Id. The court reasoned that the

                                  26   conditional denial allowed both parties to “dispute the contents of the referenced document as the

                                  27   litigation progresse[d].” Id.; see also San Francisco Herring Ass’n, 2015 WL 8482187 at *2

                                  28   (finding that the defendant’s answer that the “document speaks for itself” was sufficient because it
                                                                                         5
                                   1   was paired with the denial of the characterization of the documents or admission of allegations

                                   2   only to the extent that they reflected the documents in dispute).

                                   3          Like the answers in Barnes and San Francisco Herring, Paragraph 19 of AES’s Answer

                                   4   does not merely assert that the VAR Agreement speaks for itself without further clarification.

                                   5   AES plainly denies the allegations and characterizations “to the extent that they are inconsistent

                                   6   with [the VAR Agreement].” Answer ¶ 19. The VAR Agreement rests at the center of the dispute

                                   7   between LumaSense and AES. Following the approach from Barnes, I conclude that AES’s

                                   8   conditional denial “satisfies its burden under Rule 8(b)(1) by providing partial admission or denial

                                   9   and then a more generalized denial.” Barnes, 718 F. Supp. 2d at 1175. Paragraph 19 of AES’s

                                  10   answer satisfies the standard of Rule 8(b). Accordingly, I DENY the motion to strike Paragraph

                                  11   19 of the Answer.

                                  12          B.      Lack of Knowledge Under Rule 8(b)
Northern District of California
 United States District Court




                                  13          LumaSense next argues that Paragraphs 11, 12, and 33 constitute insufficient denials under

                                  14   Rule 8(b). It asserts that a response that the defendant has no information or belief to be able to

                                  15   answer the allegations is insufficient when such information is easily obtained as a matter of

                                  16   public record. Mot. at 5–6. But LumaSense misinterprets the case it cites in support. Id. In

                                  17   Chung v. U.S. Bank, N.A., 2016 WL 9525594, at *4 (D. Haw. Sept. 6, 2016), the court

                                  18   acknowledged that other courts have held that, “Normally, a party may not assert a lack of

                                  19   knowledge or information if the necessary facts or data involved are within his knowledge or

                                  20   easily brought within his knowledge, a matter of general knowledge in the community, or a matter

                                  21   of public record.” The court then explained that the Ninth Circuit, however, has held that “courts

                                  22   cannot examine statements in an answer or other pleading and decide, on the basis of their own

                                  23   intuition that the statements are implausible or a sham and thus can be disregarded. Factual

                                  24   allegations in a pleading, as opposed to legal conclusions, must be presumed to be true.” In re

                                  25   Mortgs. Ltd., 771 F.3d 623, 632 (9th Cir. 2014).

                                  26          Under this precedent, “a court cannot disregard statements in a pleading unless the court

                                  27   specifically determines that the statement was made in bad faith under Federal Rule of Civil

                                  28   Procedure 11, or should be struck under Rule 12(f).” Id. at 630. LumaSense has not filed a
                                                                                          6
                                   1   motion for sanctions pursuant to Rule 11, nor would I grant one. Instead, I will consider whether

                                   2   it is appropriate to strike AES’s answers as insufficient defenses, redundant, immaterial,

                                   3   impertinent, or scandalous under FRCP 12(f).

                                   4          Here, Paragraphs 11 and 33 of LumaSense’s Complaint allege that LumaSense owns

                                   5   registered trademarks and copyrights. Compl. ¶¶ 11, 33. LumaSense argues that because the

                                   6   Complaint includes specific registration numbers that correspond to a public database, Compl.

                                   7   ¶¶ 11, 33, AES’s argument that it could not evaluate the veracity of these statements without

                                   8   proper discovery of LumaSense’s documentation, Oppo. 7, is unpersuasive. Mot. at 6. AES

                                   9   contends that its denials pertain to the validity of the trademarks and copyrights rather than the

                                  10   ownership. Oppo. at 7. But that is not how AES responded in the answer. Paragraphs 11 and 33

                                  11   are insufficiently denied under Rule 8(b).

                                  12          LumaSense further asserts that I should not grant AES leave to amend. Mot. at 9. That is
Northern District of California
 United States District Court




                                  13   ridiculous. “In the absence of prejudice to the opposing party, leave to amend should be freely

                                  14   given.” Wyshak v. City Nat. Bank, 607 F.2d 824, 826 (9th Cir. 1979). LumaSense argues that it

                                  15   will face prejudice if “it must proceed with discovery without the benefit of understanding AES’s

                                  16   position on key issues in dispute.” Reply in Support of Motion to Strike (“Reply”) [Dkt. No. 57]

                                  17   at 10. Nonsense. LumaSense does not argue that the conditional denials would cause prejudice if

                                  18   they were to be properly amended. Requiring AES to properly respond to these allegations may

                                  19   help in a modest way to streamline litigation and narrow the dispute. I GRANT the motion to

                                  20   strike Paragraphs 11 and 33 of the Answer with leave to amend.

                                  21          As for Paragraph 12 of the Complaint, LumaSense alleges that it has attached true and

                                  22   correct copies of the trademark registrations to the record. Compl. ¶ 12. AES’s answer denies

                                  23   “each and every allegation of said paragraph.” Answer ¶ 12. While it seems implausible that AES

                                  24   lacks knowledge of whether LumaSense attached documents to its complaint, whether LumaSense

                                  25   attached the trademarks to the complaint is unnecessary to resolve the issues in this case, rendering

                                  26   the sufficiency of AES’s denial immaterial or impertinent pursuant to Rule 12(f). See

                                  27   Whittlestone, 618 F.3d at 974 (defining matter as immaterial and impertinent if it has no essential

                                  28   relationship to the resolution of the dispute). If AES meant to object to the truth or correctness of
                                                                                         7
                                   1   the documents, AES fails again to plead with sufficient specificity as required under Rule 8(b).

                                   2   Again, LumaSense does not argue that the conditional denial would cause prejudice if it were to

                                   3   be properly amended. I GRANT LumaSense’s motion to strike Paragraph 12 of the Answer with

                                   4   leave to amend.

                                   5   II.    SUFFICIENCY OF AFFIRMATIVE DEFENSES
                                   6          A. AES’s First, Sixth, and Seventh Defenses are Not Affirmative Defenses
                                   7          The next issue is whether three of AES’s affirmative defenses are proper affirmative

                                   8   defenses, and if not, whether the three defenses should be struck. Mot. 7. LumaSense moves to

                                   9   strike the First, Sixth, and Seventh affirmative defenses of failure to state a claim, no damages, and

                                  10   no causation, respectively. Mot. at 7; see Answer at 9–10.

                                  11          Defenses that target a deficiency of an element of the plaintiff’s prima facie case are not

                                  12   affirmative defenses. See Zivkovic v. S. California Edison Co., 302 F.3d 1080, 1088 (9th Cir.
Northern District of California
 United States District Court




                                  13   2002) (“A defense which demonstrates that plaintiff has not met its burden of proof is not an

                                  14   affirmative defense.”). Moreover, the sturdiness of a defendant’s affirmative defense does not rest

                                  15   on the weakness of an element of the plaintiff’s prima facie case. See E.E.O.C. v. California

                                  16   Psychiatric Transitions, Inc., 725 F. Supp. 2d 1100, 1118 (E.D. Cal. 2010) (“An affirmative

                                  17   defense is an assertion raising new facts and arguments that, if true, will defeat plaintiff's claim,

                                  18   even if all allegations in complaint are true.”).

                                  19          Failure to state a claim is not an affirmative defense. See Thorium Cyber Sec., LLC v.

                                  20   Nurmi, No. 19-CV-07669-WHO, 2020 WL 7260507, at *8 (N.D. Cal. Dec. 10, 2020) (“A 12(b)(6)

                                  21   defense is not an affirmative defense because it seeks to show a defect in the plaintiff’s prima facie

                                  22   case”) (citing Zivkovic, 302 F.3d at 1080). “No damages” is not an affirmative defense because it

                                  23   attacks an element of the plaintiff’s prima facie case. See Vogel v. Huntington Oaks Delaware

                                  24   Partners, LLC, 291 F.R.D. 438, *442 (C.D. Cal. 2013) (finding that “no damage or injury” was

                                  25   not an affirmative defense “because it merely points to a defect in [plaintiff’s] case”); see also

                                  26   Tattersalls Ltd. v. Wiener, 2019 WL 669640, at *3 (S.D. Cal. Feb. 19, 2019) (finding that no

                                  27   damages was not an affirmative defense because it did not introduce an “additional set of facts that

                                  28   would bar plaintiff’s recovery irrespective of whether plaintiff has stated a prima facie case for
                                                                                           8
                                   1   recovery.”). And “no causation” is not a proper affirmative defense because it is also directed

                                   2   towards an element of plaintiff’s prima facie case. See Jansen v. Travelers Com. Ins. Co., No. 16-

                                   3   CV-04834-JST, 2017 WL 607610, at *3 (N.D. Cal. Feb. 15, 2017) (striking defense that

                                   4   defendants were not the cause of any damages because such an argument merely “allege[d] that

                                   5   Plaintiffs have not met their burden of proof,” which is not an affirmative defense).

                                   6          AES argues that even if its affirmative defenses are not properly affirmative defenses, I

                                   7   should not strike them unless LumaSense can demonstrate that the defenses would cause

                                   8   prejudice. As a pragmatist, I could agree with that sentiment, but not as a judge. Granting a

                                   9   motion to strike under Rule 12(f) does not turn on whether the moving party can show prejudice if

                                  10   the pleading itself is insufficient under Rule 8(b). See Barnes, 718 F. Supp. 2d at 1173 (holding

                                  11   defendant’s “arguments regarding prejudice cannot rescue its otherwise legally insufficient

                                  12   affirmative defenses”); cf. New York City Employees’ Ret. Sys., 667 F. Supp. 2d at 1128 (N.D. Cal.
Northern District of California
 United States District Court




                                  13   2009) (finding that “[w]here the moving party cannot adequately demonstrate such prejudice,

                                  14   courts frequently deny motions to strike even though the offending matter literally was within one

                                  15   or more of the categories set forth in Rule 12(f),” i.e., redundant, immaterial, impertinent, or

                                  16   scandalous, as opposed to insufficient defenses). If it did, I would also have to consider the

                                  17   cascading inefficiency of researching redundant matters. See, e.g., Barnes, 718 F. Supp. at 1173

                                  18   (finding that insufficiently pleaded affirmative defenses may in fact cause prejudice by provoking

                                  19   the parties to engage in “expensive and potentially unnecessary and irrelevant discovery”); Perez

                                  20   v. Gordon & Wong L. Grp., P.C., No. 11-CV-03323-LHK, 2012 WL 1029425, at *8 n.6 (N.D.

                                  21   Cal. Mar. 26, 2012) (“prejudice may arise solely from a plaintiff’s being required to engage in

                                  22   discovery on frivolous issues”). And AES could simply have stipulated that those are not

                                  23   affirmative defenses, sparing it and me the energy it has taken to address this issue.

                                  24          Failure to state a claim, no damages, and no causation simply attempt to negate portions of

                                  25   the prima facie case, for which LumaSense already bears the burden of proof at trial. “Defenses

                                  26   [that] are redundant pursuant to Rule 12(f) [] should be struck so as to simplify and streamline the

                                  27   litigation.” Barnes, 718 F. Supp. 2d at 1174. I GRANT the motion to strike Affirmative Defenses

                                  28
                                                                                         9
                                   1   One, Six, and Seven without leave to amend.1

                                   2          B. Twombly/Iqbal’s Heightened Pleading Standard Applies to Affirmative Defenses
                                                 And Affirmative Defenses Three, Four, and Eight are Insufficient Under
                                   3             Twombly/Iqbal
                                   4          The final issue is whether three other affirmative defenses are sufficiently pleaded under

                                   5   Rule 8(b). Mot. at 8. As a threshold matter, the parties dispute the legal standard for the

                                   6   sufficiency of affirmative defenses. AES asserts that the standard for pleading affirmative

                                   7   defenses is fair notice, relying on the fact that the Ninth Circuit has not explicitly overruled

                                   8   Wyshak’s holding that “[t]he key to determining the sufficiency of pleading an affirmative defense

                                   9   is whether it gives plaintiff fair notice of the defense,” Wyshak, 607 F.2d at 827. Oppo. at 7–8.

                                  10   According to AES, requiring its affirmative defenses to provide any more factual detail than

                                  11   already included would improperly subject AES to a heightened pleading standard akin to that of

                                  12   Rule 9(b) for claims of fraud or even Rule 26(a)(2) for expert disclosures. Id. at 8. In contrast,
Northern District of California
 United States District Court




                                  13   LumaSense points to modern case law employing the heightened pleading standard set forth by

                                  14   Twombly and Iqbal. Mot. at 3, 8.

                                  15          Although some courts in this circuit have declined to apply the heightened pleading

                                  16   standard, courts in this district have consistently held that the heightened pleading standard under

                                  17   Twombly/Iqbal applies to affirmative defenses in order to provide fair notice. See, e.g., Barnes,

                                  18   718 F. Supp. 2d at 1172 (“Applying the standard for heightened pleading to affirmative defenses

                                  19   serves a valid purpose in requiring at least some valid factual basis for pleading an affirmative

                                  20   defense and not adding it to the case simply upon some conjecture that it may somehow apply.”);

                                  21   Barnes & Noble, Inc. v. LSI Corp., 849 F. Supp. 2d 925, 929 (N.D. Cal. 2012) (“Twombly’s

                                  22   rationale of giving fair notice to the opposing party would seem to apply as well to affirmative

                                  23   defenses given the purpose of Rule 8(b)’s requirements for defenses”); Blackberry Limited v. Typo

                                  24   Prod. LLC, No. 14-CV-00023-WHO, 2014 WL 1867009, at *5 (N.D. Cal. May 8, 2014) (“[T]he

                                  25   Twombly/Iqbal standard properly applies to affirmative defenses”). As I have done previously, I

                                  26
                                  27   1
                                         But this does not preclude AES from filing a motion to dismiss so long as it does not repeat the
                                  28   same arguments made in its prior motion to dismiss, which I denied. See Order Denying Motion
                                       to Strike and Motion to Dismiss.
                                                                                       10
                                   1   will apply the Twombly/Iqbal standard to affirmative defenses in this case. See Illumina, Inc. v.

                                   2   BGI Genomics Co., No. 19-CV-03770-WHO, 2020 WL 571030, at *5 (N.D. Cal. Feb. 5, 2020).

                                   3          As LumaSense argues, AES’s Third, Fourth, and Eighth Affirmative Defenses are “bare

                                   4   statements reciting mere legal conclusions” and are insufficiently pleaded under the

                                   5   Twombly/Iqbal standard.2 Mot. 8. AES’s response that LumaSense is well aware of the factual

                                   6   bases for its asserted affirmative defenses and that AES has provided sufficient factual detail by

                                   7   attaching various filings throughout this action is inadequate.3 Oppo. at 10–12. There is no

                                   8   authority supporting the notion that the opposing party’s knowledge of the general facts of the

                                   9   case excuses the omission of factual bases of pleading affirmative defenses. Nor do prior filings

                                  10   suffice, except to the extent that specific, material portions of them are incorporated by reference

                                  11   into the defense.

                                  12          The purpose of the pleading requirements is to ensure that both parties are properly
Northern District of California
 United States District Court




                                  13   informed of the factual basis of the opposing party’s arguments. See Hernandez v. Cty. of

                                  14   Monterey, 306 F.R.D. 279, 284 (N.D. Cal. 2015) (“[A] defendant’s pleading of affirmative

                                  15   defenses must put a plaintiff on notice of the underlying factual bases of the defense”).

                                  16   Affirmative defenses that simply reel off a list of legal doctrines without any factual support do

                                  17   not satisfy the heightened plausibility pleading standard under Twombly/Iqbal. See, e.g., Perez,

                                  18   2012 WL 1029425, at *10 (“Each of the fifteen affirmative defenses recites a legal conclusion but

                                  19   fails to point to the existence of some identifiable fact that if applicable to [Plaintiff] would make

                                  20   the affirmative defense plausible on its face”) (internal quotation marks omitted); Illumina, Inc. v.

                                  21

                                  22
                                       2
                                        The Third Affirmative Defense states, “The claims made in the Complaint are barred, in whole
                                       or in part, by the doctrines of fair use, nominative fair use, and/or descriptive use.” Answer at 9.
                                  23   The Fourth Affirmative Defense states, “Each of the purported claims made in the Complaint are
                                       barred by the doctrines of waiver, acquiescence, and estoppel.” Id. The Eighth Affirmative
                                  24   Defense states, “AES is informed and believes, and based on such information and belief, alleges
                                       LumaSense is barred from the relief sought in its Complaint by breaching the alleged agreement
                                  25
                                       VAR Agreement.”
                                  26   3
                                        AES seeks judicial notice of Exhibits 1–4 attached to its opposition brief, which are briefings and
                                  27   orders in the Related Action. Request for Judicial Notice [Dkt. No. 52]. LumaSense argues that
                                       AES may not properly use the attached exhibits as the factual basis of AES’s affirmative defenses.
                                  28   Reply at 5–6. However, LumaSense does not oppose the request. Accordingly, AES’s request is
                                       GRANTED.
                                                                                       11
                                   1   BGI Genomics Co., 2020 WL 571030, at *5 (finding that a “one-sentence assertion of each

                                   2   defense” was insufficient under the Twombly/Iqbal pleading standard for affirmative defenses).

                                   3   AES’s Third, Fourth, and Eighth Affirmative Defenses closely resemble the mere recitations of

                                   4   legal doctrines struck down in Perez and Illumina. AES fails to “provide even a brief statement as

                                   5   to how [Plaintiff’s] claims are barred by th[ese] doctrine[s].” Illumina, Inc., 2020 WL 571030, at

                                   6   *5.

                                   7          The Third, Fourth, and Eighth Affirmative Defenses are insufficiently pleaded. AES must

                                   8   describe why it asserts that a particular legal doctrine applies as an affirmative defense in order to

                                   9   provide fair notice. It may incorporate pertinent portions of prior pleadings and memoranda if that

                                  10   is helpful in delineating what is at issue. I GRANT the motion to strike with leave to amend.

                                  11                                             CONCLUSION

                                  12          LumaSense’s motion to strike is GRANTED in part with leave to amend with respect to
Northern District of California
 United States District Court




                                  13   Paragraphs 11, 12, and 33 of the Answer and the Third, Fourth, and Eighth Affirmative Defenses.

                                  14   The motion to strike is GRANTED in part without leave to amend with respect to the First, Sixth,

                                  15   and Seventh Affirmative Defenses. The motion to strike is DENIED in part with respect to

                                  16   Paragraph 19 of the Answer. AES may file an amended Answer by July 26, 2021.

                                  17          IT IS SO ORDERED.

                                  18   Dated: July 14, 2021

                                  19

                                  20
                                                                                                     William H. Orrick
                                  21                                                                 United States District Judge
                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                         12
